THE CHEFS’ WAREHOUSE, INC. 10-Q [chef0929201710q.htm]










SECOND AMENDMENT TO CREDIT AGREEMENT


This SECOND AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of
September 1, 2017, by and among DAIRYLAND USA CORPORATION, a New York
corporation (“Dairyland”), CHEFS’ WAREHOUSE PARENT, LLC, a Delaware limited
liability company (together with Dairyland, the “Borrowers”), THE CHEFS’
WAREHOUSE, INC., a Delaware corporation (“Holdings”), the other Loan Parties
party hereto, the Lenders party hereto and Jefferies Finance LLC, as
administrative agent for the Lenders (in such capacity, the “Administrative
Agent”) and as collateral agent for the Secured Parties (in such capacity, the
“Collateral Agent” or, as Administrative Agent or Collateral Agent, the
“Agent”).


W I T N E S S E T H:


WHEREAS, the Borrowers, Holdings, the other Loan Parties party thereto, certain
Lenders party thereto and the Agent, among others, are parties to that certain
Credit Agreement, dated as of June 22, 2016 (as the same may be amended by this
Amendment and as otherwise amended, restated, amended and restated, supplemented
or modified from time to time, the “Credit Agreement”);


WHEREAS, the Borrowers have requested that the Lenders amend, and the Lenders
party hereto (collectively, the “Second Amendment Consenting Lenders”) have
agreed to so amend, the Credit Agreement in the manner set forth in Section 2
hereof;


WHEREAS, the Agent and the Second Amendment Consenting Lenders are willing, on
the terms and subject to the conditions set forth below, to enter into the
amendments, modifications and agreements set forth in this Amendment.


NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained and other good and valuable consideration, the sufficiency and
receipt of which are hereby acknowledged, the parties hereto, intending to be
legally bound hereby, agree as follows:


1. Defined Terms. Unless otherwise defined herein, capitalized terms used herein
shall have the respective meanings ascribed thereto in the Credit Agreement.


2. Amendments. Subject to the satisfaction of the conditions precedent set forth
in Section 4 below, the Loan Parties, the Second Amendment Consenting Lenders
and the Agent hereby agree as follows:


a) Section 1.01 of the Credit Agreement is hereby amended by adding the
following defined term in correct alphabetical order:


“Insurance Subsidiary” has the meaning assigned to such term in Section 6.04(s).


b) Section 1.01 of the Credit Agreement is hereby amended by amending and
restating the following defined term to read in its entirety as follows:




--------------------------------------------------------------------------------

THE CHEFS’ WAREHOUSE, INC. 10-Q [chef0929201710q.htm]






“Excluded Subsidiary” means each of (i) Dairyland HP, so long as such entity is
a single purpose real estate holding entity and an obligor under the New Markets
Tax Credit Financing and (ii) any Insurance Subsidiaries (including any trust
established by any such Insurance Subsidiary as grantor pursuant to applicable
insurance regulations).


c) The definition of “Pledge Subsidiary” set forth in Section 1.01 of the Credit
Agreement is hereby amended to replace the phrase “the Excluded Subsidiary” with
“any Excluded Subsidiary”.


d) Section 5.09 of the Credit Agreement is hereby amended by amending and
restating the first sentence thereof to read as follows:


Each Loan Party will, and will cause each Subsidiary to, maintain with
financially sound and reputable third-party carriers having a financial strength
rating of at least A- by A.M. Best Company (a) insurance in such amounts and
against such risks (including loss or damage by fire and loss in transit; theft,
burglary, pilferage, larceny, embezzlement, and other criminal activities;
business interruption; and general liability) and such other hazards, in each
case, after giving effect to any self-insurance programs, as is customarily
maintained by companies of established repute engaged in the same or similar
businesses operating in the same or similar locations and (b) all insurance
required pursuant to the Collateral Documents; provided that Holdings, the
Borrowers and their Subsidiaries may self-insure to the extent consistent with
prudent business practice.


e) Section 5.13 of the Credit Agreement is hereby amended to replace the words
“and Dairyland HP at such time that Dairyland HP no longer constitutes an
Excluded Subsidiary” appearing in the first sentence of subsection (a) thereof
with “and any Excluded Subsidiary at such time that it no longer constitutes an
Excluded Subsidiary”.


f) Section 6.01(g) of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:


(g) Indebtedness (i) owed to any Person providing workers’ compensation, health,
disability or other employee benefits or property, casualty or liability
insurance, pursuant to reimbursement or indemnification obligations to such
Person, and (ii) consisting of the financing of insurance premiums, in each
case, incurred in the ordinary course of business;


g) Section 6.02 of the Credit Agreement is hereby amended to add the following
new clause (s) thereto immediately prior to existing clause (s) thereof (and to
make any related punctuation and grammatical changes as a result thereof):


(s) Liens on insurance policies and the proceeds thereof securing the financing
of the premiums with respect thereto; and




--------------------------------------------------------------------------------

THE CHEFS’ WAREHOUSE, INC. 10-Q [chef0929201710q.htm]






h) Section 6.04 of the Credit Agreement is hereby amended to add the following
new clauses (s) and (t) thereto (and to make any related punctuation and
grammatical changes as a result thereof):


(s) (i) any investment in fixed income or other assets by any Subsidiary that is
a so-called “captive” insurance company (each, an “Insurance Subsidiary”) in
connection with its provision of insurance to Holdings, the Borrowers or any of
their Subsidiaries, which investment is made in the
ordinary course of business or consistent with industry practice of such
Insurance Subsidiary or by reason of applicable law, rule, regulation or order,
or that is required or approved by any regulatory authority having jurisdiction
over such Insurance Subsidiary or its business, as applicable (including,
without limitation, any such investments held by a trust established by such
Insurance Subsidiary as grantor pursuant to applicable insurance regulations),
(ii) to the extent the same constitutes investments, insurance arrangements
provided by
any Insurance Subsidiary (including any trust established by any such Insurance
Subsidiary as grantor pursuant to applicable insurance regulations) to Holdings
or any of its Subsidiaries and (iii) investments by any Insurance Subsidiary in
any trust established by such Insurance Subsidiary as grantor pursuant to
applicable insurance regulations; and


(t) (i) investments in Insurance Subsidiaries in an aggregate amount not to
exceed $11,750,000 (as valued at cost at the time each such investment is made)
and (ii) additional investments in Insurance Subsidiaries to the extent (x)
reasonably necessary (as determined in good faith by the Borrower
Representative) in connection with the Insurance Subsidiaries’ providing self-
insurance to the Borrowers and their Subsidiaries or (y) required by
Requirements of Law in connection with the provision of such insurance; provided
that the aggregate amount of any investments described in clause (ii) of this
Section 6.04(t) that shall have been made in any applicable fiscal period shall
be disclosed in the Financials Certificate delivered pursuant to Section
5.01(c) in respect of such fiscal period.


i) Section 6.09 of the Credit Agreement is hereby amended by amending and
restating clause (c) therein to read in its entirety as follows:


(c) (i) transactions involving Insurance Subsidiaries and/or trusts established
by Insurance Subsidiaries, including, without limitation, investments in
Insurance Subsidiaries and/or trusts established by Insurance Subsidiaries, that
are not prohibited by the terms of this Agreement and the other Loan Documents
and (ii) other transactions that are expressly permitted by the terms of this
Agreement and the other Loan Documents,


3. Representations and Warranties. In order to induce the other parties hereto
to enter into this Amendment in the manner provided herein, each Loan Party
represents and warrants to the other parties hereto that the following
statements are true and correct:




--------------------------------------------------------------------------------

THE CHEFS’ WAREHOUSE, INC. 10-Q [chef0929201710q.htm]






a) each of the representations and warranties contained in the Loan Documents
are true and correct in all material respects (provided that any representation
or warranty that is qualified by materiality or Material Adverse Effect shall be
true and correct in all respects) on and as of the Second Amendment Date except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they are true and correct in all material respects
(or, in the case of any representation or warranty qualified by materiality or
Material Adverse Effect, in all respects) on and as of such earlier date; and


b) as of the date hereof and immediately after giving effect to this
Amendment, no Default or Event of Default has occurred and is continuing.


4. Conditions to Effectiveness. The effectiveness of this Amendment is subject
to the satisfaction of the following conditions (the date on which all such
conditions are so satisfied is referred to herein as the “Second Amendment
Date”):


a) the Agent shall have received a certificate, dated the Second Amendment Date,
executed by the President, a Vice President or a Financial Officer of the
Borrower Representative, certifying that, as of the Second Amendment Date, (i)
that the representations and warranties contained in this Amendment and the
other Loan Documents are true and correct in all material respects (provided
that any representation or warranty that is qualified by materiality or Material
Adverse Effect shall be true and correct in all respects) on and as of such date
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they are true and correct in all material
respects (or, in the case of any representation or warranty qualified by
materiality or Material Adverse Effect, in all respects) on and as of such
earlier date; (ii) that as of the Second Amendment Date and immediately after
giving effect to this Amendment, no Default or Event of Default has occurred and
is continuing; and (iii) this Amendment is effected in accordance with the terms
of the Credit Agreement, the ABL Loan Documents and the Intercreditor Agreement;


b) Holdings and the Borrowers shall have paid to the Agent all costs and
expenses due and payable under this Amendment;


c) the Agent shall have received counterparts of this Amendment duly executed by
Holdings, the Borrowers, each other Loan Party, the Administrative Agent and
Lenders constituting the Required Lenders; and


d) the Agent shall have received an executed copy of that certain Amendment No.
1 to Credit Agreement, dated as of the date hereof, by and among the Borrowers,
JPMorgan Chase Bank, N.A., as administrative agent, the lenders party thereto
and the other persons party thereto.


5. GOVERNING LAW AND WAIVER OF JURY TRIAL.


(a) This Amendment shall be governed by, and construed in accordance with, the
laws of the State of New York without regard to conflict of law principles
(other than sections 5-1401 and 5-1402 of the New York General Obligations Law).




--------------------------------------------------------------------------------

THE CHEFS’ WAREHOUSE, INC. 10-Q [chef0929201710q.htm]






(b) To the fullest extent permitted by applicable law, each Loan Party hereby
irrevocably submits to the exclusive jurisdiction of any New York State court or
federal court sitting in the County of New York and the Borough of Manhattan in
respect of any claim, suit, action or proceeding arising out of or relating to
the provisions of this Amendment and irrevocably agree that all claims in
respect of any such claim, suit, action or proceeding may be heard and
determined in any such court and that service of process therein may be made by
certified mail, postage prepaid, to your address set forth above. Each Loan
Party hereby waives, to the fullest extent permitted by applicable law, any
objection that it may now or hereafter have to the laying of venue of any such
claim, suit, action or proceeding brought in any such court, and any claim that
any such claim, suit, action or proceeding brought in any such court has been
brought in an inconvenient forum. Each of the parties hereto agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Amendment shall affect any right that the Agent
or any Lender may otherwise have to bring any action or proceeding relating to
this Amendment against any Loan Party or its properties in the courts of any
jurisdiction.


(c) Each Loan Party hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Amendment in any court referred to in
paragraph (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.


(d) Each party to this Amendment irrevocably consents to service of process in
the manner provided for notices in Section 9.01 of the Credit Agreement. Nothing
in this Amendment will affect the right of any party to this Amendment to serve
process in any other manner permitted by law.


(e) EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AMENDMENT, THE CREDIT
AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AMENDMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.


6. Counterparts; Integration; Effectiveness. This Amendment may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Amendment constitutes the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter




--------------------------------------------------------------------------------

THE CHEFS’ WAREHOUSE, INC. 10-Q [chef0929201710q.htm]






hereof. This Amendment shall become effective on the Second Amendment Date.
Except as provided in Section 4, this Amendment shall become effective when it
shall have been executed by the Administrative Agent and when the Administrative
Agent shall have received counterparts hereof which, when taken together, bear
the signatures of each of the other parties hereto, and thereafter shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Amendment by telecopy, e-mailed .pdf or any other electronic means that
reproduces an image of the actual executed signature page shall be effective as
delivery of a manually executed counterpart of this Amendment. The words
“execution,” “signed,” “signature,” “delivery,” and words of like import in or
relating to any document to be signed in connection with this Amendment and the
transactions contemplated hereby shall be deemed to include Electronic
Signatures, deliveries or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that nothing herein shall require the Administrative
Agent to accept electronic signatures in any form or format without its prior
written consent.


7. Reference to and Limited Effect on the Credit Agreement and the Other Loan
Documents.


a) On and after the Second Amendment Date, (x) each reference in the Credit
Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or words of like
import referring to the Credit Agreement, and (B) each reference in the other
Loan Documents to the “Credit Agreement”, “thereunder”, “thereof”, “therein” or
words of like import referring to the Credit Agreement shall mean and be a
reference to the Credit Agreement after giving effect to this Amendment.


b) Except as specifically amended by this Amendment, the Credit Agreement and
each of the other Loan Documents shall remain in full force and effect and are
hereby ratified and confirmed.


c) The execution, delivery and performance of this Amendment shall not
constitute a waiver of any provision of, or operate as a waiver of any right,
power or remedy of the Agent or Lender under, the Credit Agreement or any of the
other Loan Documents.


d) Each Loan Party hereby (i) ratifies, confirms and reaffirms its liabilities,
its payment and performance obligations (contingent or otherwise) and its
agreements under the Credit Agreement and the other Loan Documents and (ii)
acknowledges, ratifies and confirms that such liabilities, obligations and
agreements constitute valid and existing Obligations under the Credit Agreement,
in each case, to the extent such Loan Party is a party thereto. In addition,
each Loan Party hereby ratifies, confirms and reaffirms (i) the liens and
security interests granted, created and perfected under the




--------------------------------------------------------------------------------

THE CHEFS’ WAREHOUSE, INC. 10-Q [chef0929201710q.htm]




Collateral Documents and any other Loan Documents and (ii) that each of the
Collateral Documents to which it is a party remain in full force and effect
notwithstanding the effectiveness of this Amendment. Without limiting the
generality of the foregoing, each Loan Party further agrees (A) that any
reference to “Obligations” contained in any Collateral Documents shall include,
without limitation, the “Obligations” as such term is defined in the Credit
Agreement (as amended by this Amendment) and (B) that the related guarantees and
grants of security contained in such Collateral Documents shall include and
extend to such Obligations. This Amendment shall not constitute a modification
of the Credit Agreement, except as specified under Section 2 hereto, or a course
of dealing with the Agent or any Lender at variance with the Credit Agreement
such as to require further notice by the Agent or any Lender to require strict
compliance with the terms of the Credit Agreement and the other Loan Documents
in the future, except as expressly set forth herein. This Amendment contains the
entire agreement among the Loan Parties and the Second Amendment Consenting
Lenders contemplated by this Amendment. No Loan Party has any knowledge of any
challenge to the Agent’s or any Lender’s claims arising under the Loan Documents
or the effectiveness of the Loan Documents. The Agent and Lenders reserve all
rights, privileges and remedies under the Loan Documents. Nothing in this
Amendment is intended, or shall be construed, to constitute a novation or an
accord and satisfaction of any of the Obligations or to modify, affect or impair
the perfection, priority or continuation of the security interests in, security
titles to or other Liens on any Collateral for the Obligations.


e) Each Loan Party hereby acknowledges that it has reviewed the terms and
provisions of this Amendment and consents to the amendment of the Credit
Agreement effected pursuant to this Amendment.


f) Each Loan Party that is not a Borrower acknowledges and agrees that (i)
notwithstanding the conditions to effectiveness set forth in this Amendment,
such Loan Party is not required by the terms of the Credit Agreement or any
other Loan Document to consent to the amendments to the Credit Agreement
effected pursuant to this Amendment and (ii) nothing in the Credit Agreement,
this Amendment or any other Loan Document shall be deemed to require the consent
of such Loan Party to any future amendments to the Credit Agreement.


g) The parties hereto acknowledge and agree that, for all purposes under the
Credit Agreement and the other Loan Documents, this Amendment constitutes a
“Loan Document” under and as defined in the Credit Agreement.


8. Expenses. The Borrowers and Holdings agree, jointly and severally, to pay on
demand all reasonable out-of-pocket costs and expenses incurred by the Agent in
connection with the preparation, negotiation and execution of this Amendment,
including, without limitation, all attorney costs.


9. Severability. Any provision of any this Amendment held to be invalid, illegal
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability




--------------------------------------------------------------------------------

THE CHEFS’ WAREHOUSE, INC. 10-Q [chef0929201710q.htm]






of the remaining provisions thereof; and the invalidity of a particular
provision in a particular jurisdiction shall not invalidate such provision in
any other jurisdiction.


10. Headings. Section headings used herein are for convenience of reference
only, are not part of this Amendment and shall not affect the construction of,
or be taken into consideration in interpreting, this Amendment.


11. Conflicts. In the event of any conflict between the terms of this Amendment
and the terms of the Credit Agreement or any of the other Loan Documents, the
terms of this Amendment shall govern.


[SIGNATURE PAGES FOLLOW]




































--------------------------------------------------------------------------------


THE CHEFS’ WAREHOUSE, INC. 10-Q [chef0929201710q.htm]






IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective proper and duly authorized officers
as of the day and year first written above.






CHEFS' WAREHOUSE PARENT, LLC,
as a Borrower


 
 
 
 
 
 
By
 
/s/ Alexandros Aldous
 
Name:
Alexandros Aldous
 
Title:
General Counsel and Corporate Secretary

DAIRYLAND USA CORPORATION,
as a Borrower
 
 
 
 
 
 
By
 
/s/ Alexandros Aldous
 
Name:
Alexandros Aldous
 
Title:
General Counsel and Corporate Secretary





































































[SIGNATURE PAGE TO SECOND AMENDMENT TO CREDIT AGREEMENT]

--------------------------------------------------------------------------------

THE CHEFS’ WAREHOUSE, INC. 10-Q [chef0929201710q.htm]






ALLEN BROTHERS 1893, LLC
 
 
 
 
 
 
 
 
By:
 
/s/ Alexandros Aldous
 
Name:
Alexandros Aldous
 
Title:
General Counsel and Corporate Secretary







BEL CANTO FOODS, LLC
 
 
 
 
 
 
 
 
 
By:
 
/s/ Alexandros Aldous
 
Name:
Alexandros Aldous
 
Title:
General Counsel and Corporate Secretary





CHEFS' WAREHOUSE PARENT, LLC
 
 
 
 
 
 
 
 
 
By:
 
/s/ Alexandros Aldous
 
Name:
Alexandros Aldous
 
Title:
General Counsel and Corporate Secretary

CW LV REAL ESTATE, LLC
 
 
 
 
 
 
 
 
 
By:
 
/s/ Alexandros Aldous
 
 
Alexandros Aldous
 
Title:
General Counsel and Corporate Secretary

DAIRYLAND USA CORPORATION
 
 
 
 
 
 
 
 
 
By:
 
/s/ Alexandros Aldous
 
Name:
Alexandros Aldous
 
Title:
General Counsel and Corporate Secretary



[SIGNATURE PAGE TO SECOND AMENDMENT TO CREDIT AGREEMENT]

--------------------------------------------------------------------------------

THE CHEFS’ WAREHOUSE, INC. 10-Q [chef0929201710q.htm]




DEL MONTE CAPITOL MEAT COMPANY HOLDINGS, LLC
 
 
 
By:
 
/s/ Alexandros Aldous
 
 
Alexandros Aldous
 
Title:
General Counsel and Corporate Secretary



DEL MONTE CAPITOL MEAT COMPANY, LLC
 
 
 
By:
 
/s/ Alexandros Aldous
 
 
Alexandros Aldous
 
Title:
General Counsel and Corporate Secretary





MICHAEL'S FINER MEATS HOLDINGS, LLC
 
 
 
By:
 
/s/ Alexandros Aldous
 
 
Alexandros Aldous
 
Title:
General Counsel and Corporate Secretary

MICHAEL'S FINER MEATS, LLC
 
 
 
By:
 
/s/ Alexandros Aldous
 
 
Alexandros Aldous
 
Title:
General Counsel and Corporate Secretary

QZ ACQUISTION (USA), INC.
 
 
 
By:
 
/s/ Alexandros Aldous
 
 
Alexandros Aldous
 
Title:
General Counsel and Corporate Secretary



QZINA SPECIALTY FOODS (AMBASSADOR), INC.
 
 
 
By:
 
/s/ Alexandros Aldous
 
 
Alexandros Aldous
 
Title:
General Counsel and Corporate Secretary



























[SIGNATURE PAGE TO SECOND AMENDMENT TO CREDIT AGREEMENT]

--------------------------------------------------------------------------------

THE CHEFS’ WAREHOUSE, INC. 10-Q [chef0929201710q.htm]








QZINA SPECIALTY FOODS NORTH AMERICA (USA), Inc.
 
 
 
By:
 
/s/ Alexandros Aldous
 
 
Alexandros Aldous
 
Title:
General Counsel and Corporate Secretary



QZINA SPECIALTY FOODS, INC.
 
 
 
By:
 
/s/ Alexandros Aldous
 
 
Alexandros Aldous
 
Title:
General Counsel and Corporate Secretary



QZINA SPECIALTY FOODS, INC.
 
 
 
By:
 
/s/ Alexandros Aldous
 
 
Alexandros Aldous
 
Title:
General Counsel and Corporate Secretary



QZINA SPECIALTY FOODS, INC.
 
 
 
By:
 
/s/ Alexandros Aldous
 
 
Alexandros Aldous
 
Title:
General Counsel and Corporate Secretary



THE CHEFS' WAREHOUSE MIDWEST, LLC
 
 
 
By:
 
/s/ Alexandros Aldous
 
 
Alexandros Aldous
 
Title:
General Counsel and Corporate Secretary

THE CHEFS' WAREHOUSE OF FLORIDA, LLC
 
 
 
By:
 
/s/ Alexandros Aldous
 
 
Alexandros Aldous
 
Title:
General Counsel and Corporate Secretary



















[SIGNATURE PAGE TO SECOND AMENDMENT TO CREDIT AGREEMENT]

--------------------------------------------------------------------------------

THE CHEFS’ WAREHOUSE, INC. 10-Q [chef0929201710q.htm]




THE CHEFS' WAREHOUSE PASTRY DIVISION, INC.
 
 
 
By:
 
/s/ Alexandros Aldous
 
 
Alexandros Aldous
 
Title:
General Counsel and Corporate Secretary



THE CHEFS' WAREHOUSE WEST COAST, LLC
 
 
 
By:
 
/s/ Alexandros Aldous
 
 
Alexandros Aldous
 
Title:
General Counsel and Corporate Secretary



THE CHEFS' WAREHOUSE, INC.
 
 
 
By:
 
/s/ Alexandros Aldous
 
 
Alexandros Aldous
 
Title:
General Counsel and Corporate Secretary



THE GREAT STEAKHOSUE STEAKS, LLC
 
 
 
By:
 
/s/ Alexandros Aldous
 
 
Alexandros Aldous
 
Title:
General Counsel and Corporate Secretary



FELLS POINT, LLC
 
 
 
By:
 
/s/ Alexandros Aldous
 
 
Alexandros Aldous
 
Title:
General Counsel and Corporate Secretary



FELLS POINT HOLDINGS, LLC
 
 
 
By:
 
/s/ Alexandros Aldous
 
 
Alexandros Aldous
 
Title:
General Counsel and Corporate Secretary





















[SIGNATURE PAGE TO SECOND AMENDMENT TO CREDIT AGREEMENT]

--------------------------------------------------------------------------------

THE CHEFS’ WAREHOUSE, INC. 10-Q [chef0929201710q.htm]




JEFFERIES FINANCE, LLC
as Administrative Agent and as Collateral Agent
 
 
 
By:
 
/s/ J. Paul McDonnell
 
 
J. Paul McDonnell
 
Title:
Managing Director



1828 CLO Ltd.,
as a Lender
By: Guggenheim Partners Investment Management, LLC as Collateral Manager
 
 
 
By:
 
/s/ Kaitlin Trinh
 
 
Kaitlin Trinh
 
Title:
Authorized Person



A Voce CLO, Ltd.,
as a Lender
By: Invesco Senior Secured Management, Inc. as Collateral Manager
 
 
 
By:
 
/s/ Kevin Egan
 
 
Kevin Egan
 
Title:
Authorized Individual



AG Diversified Income Master Fund, L.P.,
as a Lender
By: Angelo, Gordon & Co., L.P., as Fund Advisor
 
 
 
By:
 
/s/ Maureen D'Alleva
 
 
Maureen D'Alleva
 
Title:
Authorized Signatory



American General Life Insurance Company,
as a Lender
By: Invesco Senior Secured Management, Inc. as Investment Manager
 
 
 
By:
 
/s/ Kevin Egan
 
 
Kevin Egan
 
Title:
Authorized Individual





[SIGNATURE PAGE TO SECOND AMENDMENT TO CREDIT AGREEMENT]

--------------------------------------------------------------------------------

THE CHEFS’ WAREHOUSE, INC. 10-Q [chef0929201710q.htm]




American Home Assurance Company,
as a Lender
By: Invesco Senior Secured Management, Inc. as Investment Manager
 
 
 
By:
 
/s/ Kevin Egan
 
 
Kevin Egan
 
Title:
Authorized Individual



Annisa CLO, Ltd.,
as a Lender
By:Invesco RR Fund L.P. as Collateral Manager
By: Invesco RR Associates LLC, as general partner
By: Invesco Senior Secured Management, Inc. as sole member
 
 
 
By:
 
/s/ Kevin Egan
 
 
Egan, Kevin
 
Title:
Authorized Individual



Betony CLO, Ltd.,
as a Lender
By: Invesco Senior Secured Management, Inc. as Collateral Manager
 
 
 
By:
 
/s/ Kevin Egan
 
 
Kevin Egan
 
Title:
Authorized Individual



Blue Cross and Blue Shield of Florida, Inc.,
as a Lender
By: Guggenheim Partners Investment Management, LLC as Manager
 
 
 
By:
 
/s/ Kaitlin Trinh
 
 
Kaitlin Trinh
 
Title:
Authorized Person



Blue Hill, CLO, Ltd.,
as a Lender
By: Invesco Senior Secured Management, Inc. as Collateral Manager
 
 
 
By:
 
/s/ Kevin Egan
 
 
Kevin Egan
 
Title:
Authorized Individual







[SIGNATURE PAGE TO SECOND AMENDMENT TO CREDIT AGREEMENT]

--------------------------------------------------------------------------------

THE CHEFS’ WAREHOUSE, INC. 10-Q [chef0929201710q.htm]




BOC Pension Investment Fund,
as a Lender
By: Invesco Senior Secured Management, Inc. as Attorney in Fact
 
 
 
By:
 
/s/ Kevin Egan
 
 
Kevin Egan
 
Title:
Authorized Individual



Chevron Master Pension Trust,
as a Lender
By: Guggenheim Partners Investment Management, LLC as Manager
 
 
 
By:
 
/s/ Kaitlin Trinh
 
 
Kaitlin Trinh
 
Title:
Authorized Person



City of New York Group Trust,
as a Lender
By: The Comptroller of the City of New York
By: Guggenheim Partners Investment Management, LLC as Manager
 
 
 
By:
 
/s/ Kaitlin Trinh
 
 
Kaitlin Trinh
 
Title:
Authorized Person



CLC Leveraged Loan Trust,
as a Lender
By: Challenger Life Nominees PTY Limited as Trustee
By: Guggenheim Partners Investment Management, LLC as Manager
 
 
 
By:
 
/s/ Kaitlin Trinh
 
 
Kaitlin Trinh
 
Title:
Authorized Person



Crestline Denali CLO XIV, LTD.,
as a Lender
By: Crestline Denali Capital, L.P., collateral manager for Crestline Denali CLO
XIV, LTD.
 
 
 
By:
 
/s/ Nicole Kouba
 
 
Nicole Kouba
 
Title:
Vice President





[SIGNATURE PAGE TO SECOND AMENDMENT TO CREDIT AGREEMENT]

--------------------------------------------------------------------------------

THE CHEFS’ WAREHOUSE, INC. 10-Q [chef0929201710q.htm]




DENALI CAPITAL CLO XI, LTD.,
as a Lender
By: Crestline Denali Capital, L.P., collateral manager for DENALI CAPITAL CLO
XI, LTD.
 
 
 
By:
 
/s/ Nicole Kouba
 
 
Nicole Kouba
 
Title:
Vice President



Denali Capital CLO XII, Ltd.,
as a Lender
By: Crestline Denali Capital, L.P., collateral manager for DENALI CAPITAL CLO
XII, LTD.
 
 
 
By:
 
/s/ Nicole Kouba
 
 
Nicole Kouba
 
Title:
Vice President



Diversified Credit Portfolio Ltd.,
as a Lender
By: Invesco Senior Secured Management, Inc. as Investment Adviser
 
 
 
By:
 
/s/ Kevin Egan
 
 
Kevin Egan
 
Title:
Authorized Individual



EAF ComPlan II - Private Debt,
as a Lender
By: Guggenheim Partners Investment Management, LLC as Asset Manager
 
 
 
By:
 
/s/ Kaitlin Trinh
 
 
Kaitlin Trinh
 
Title:
Authorized Person



Fortress Credit BSL II, Limited,
as a Lender
By: FC BSL II CM LLC, its collateral manager
 
 
 
By:
 
/s/ Avraham Dreyfuss
 
 
Avraham Dreyfuss
 
Title:
Chief Financial Officer











[SIGNATURE PAGE TO SECOND AMENDMENT TO CREDIT AGREEMENT]

--------------------------------------------------------------------------------

THE CHEFS’ WAREHOUSE, INC. 10-Q [chef0929201710q.htm]




FDF I Limited,
as a Lender
By: FDF I CM LLC, its collateral manager
 
 
 
By:
 
/s/ Avraham Dreyfuss
 
 
Avraham Dreyfuss
 
Title:
Chief Financial Officer



FDF I Limited,
as a Lender
By: FDF I CM LLC, its collateral manager
 
 
 
By:
 
/s/ Avraham Dreyfuss
 
 
Avraham Dreyfuss
 
Title:
Chief Financial Officer



FDF II Limited,
as a Lender
By: FDF II CM LLC, its collateral manager
 
 
 
By:
 
/s/ Avraham Dreyfuss
 
 
Avraham Dreyfuss
 
Title:
Chief Financial Officer



FORTRESS CREDIT BSL LIMITED,
as a Lender
By: FC BSL CM LLC, its collateral manager
 
 
 
By:
 
/s/ Avraham Dreyfuss
 
 
Avraham Dreyfuss
 
Title:
Chief Financial Officer



Fortress Credit Opportunities VI CLO Limited,
as a Lender
By: FCO VI CLO CM LLC, its collateral manager
 
 
 
By:
 
/s/ Avraham Dreyfuss
 
 
Avraham Dreyfuss
 
Title:
Chief Financial Officer





[SIGNATURE PAGE TO SECOND AMENDMENT TO CREDIT AGREEMENT]

--------------------------------------------------------------------------------

THE CHEFS’ WAREHOUSE, INC. 10-Q [chef0929201710q.htm]




GGH Leveraged Loan Fund, A Series Trust of MYL Global Investment Trust,
as a Lender
By: Guggenheim Partners Investment Management, LLC as Investment Manager
 
 
 
By:
 
/s/ Kaitlin Trinh
 
 
Trinh, Kaitlin
 
Title:
Authorized Person



Guggenheim Strategic Opportunities Fund,
as a Lender
By: Guggenheim Partners Investment Management, LLC
 
 
 
By:
 
/s/ Kaitlin Trinh
 
 
Kaitlin Trinh
 
Title:
Authorized Person



Guggenheim U.S. Loan Fund II,
as a Lender
By: Guggenheim Partners Investment Management, LLC as Investment Manager
 
 
 
By:
 
/s/ Kaitlin Trinh
 
 
Kaitlin Trinh
 
Title:
Authorized Person



Guggenheim U.S. Loan Fund III,
as a Lender
By: Guggenheim Partners Investment Management, LLC as Investment Manager
 
 
 
By:
 
/s/ Kaitlin Trinh
 
 
Kaitlin Trinh
 
Title:
Authorized Person



Halcyon Loan Advisors Funding 2012-2, Ltd.,
as a Lender
By:Halcyon Loan Advisors 2012-2 LLC as collateral manager
 
 
 
By:
 
/s/ David Martino
 
 
David Martino
 
Title:
Controller





[SIGNATURE PAGE TO SECOND AMENDMENT TO CREDIT AGREEMENT]

--------------------------------------------------------------------------------

THE CHEFS’ WAREHOUSE, INC. 10-Q [chef0929201710q.htm]




Halcyon Loan Advisors Funding 2013-1 Ltd.,
as a Lender
 
 
 
 
By:
 
/s/ David Martino
 
 
David Martino
 
Title:
Controller



Halcyon Loan Advisors Funding 2013-2 LTD.,
as a Lender
 
 
 
 
By:
 
/s/ David Martino
 
 
David Martino
 
Title:
Controller



Halcyon Loan Advisors Funding 2013-2 LTD.,
as a Lender
 
 
 
 
By:
 
/s/ David Martino
 
 
David Martino
 
Title:
Controller



Halcyon Loan Advisors Funding 2014-1, Ltd.,
as a Lender
By: Halcyon Loan Advisors 2014-1 LLC as collateral manager
 
 
 
By:
 
/s/ David Martino
 
 
David Martino
 
Title:
Controller



Halcyon Loan Advisors Funding 2014-2, Ltd.,
as a Lender
By: Halcyon Loan Advisors 2014-2 LLC as collateral manager
 
 
 
By:
 
/s/ David Martino
 
 
David Martino
 
Title:
Controller





[SIGNATURE PAGE TO SECOND AMENDMENT TO CREDIT AGREEMENT]

--------------------------------------------------------------------------------

THE CHEFS’ WAREHOUSE, INC. 10-Q [chef0929201710q.htm]




Halcyon Loan Advisors Funding 2014-3, Ltd.,
as a Lender
By: Halcyon Loan Advisors 2014-3 LLC as collateral manager
 
 
 
By:
 
/s/ David Martino
 
 
David Martino
 
Title:
Controller



Halcyon Loan Advisors Funding 2015-1, Ltd.,
as a Lender
By: Halcyon Loan Advisors 2015-1 LLC as collateral manager
 
 
 
By:
 
/s/ David Martino
 
 
David Martino
 
Title:
Controller



Halcyon Loan Advisors Funding 2015-2, Ltd.,
as a Lender
By: Halcyon Loan Advisors 2015-2 LLC as collateral manager
 
 
 
By:
 
/s/ David Martino
 
 
David Martino
 
Title:
Controller



Halcyon Loan Advisors Funding 2017-1, Ltd.,
as a Lender
By: Halcyon Loan Advisors A LLC as collateral manager
 
 
 
By:
 
/s/ David Martino
 
 
David Martino
 
Title:
Controller



Hamilton Finance, LLC,
as a Lender
By: Guggenheim Partners Investment Management, LLC as Sub-Advisor
 
 
 
By:
 
/s/ Kaitlin Trinh
 
 
Kaitlin Trinh
 
Title:
Authorized Person





[SIGNATURE PAGE TO SECOND AMENDMENT TO CREDIT AGREEMENT]

--------------------------------------------------------------------------------

THE CHEFS’ WAREHOUSE, INC. 10-Q [chef0929201710q.htm]




Hildene CLO I Ltd,
as a Lender
By: CF H-BLS MANAGEMENT LLC, its Collateral Manager
 
 
 
By:
 
/s/ Avraham Dreyfuss
 
 
Avraham Dreyfuss
 
Title:
Chief Financial Officer



Hildene CLO II Ltd,
as a Lender
By: CF H-BLS MANAGEMENT LLC, its Collateral Manager
 
 
 
By:
 
/s/ Avraham Dreyfuss
 
 
Avraham Dreyfuss
 
Title:
Chief Financial Officer



Hildene CLO III Ltd,
as a Lender
By: CF H-BLS MANAGEMENT LLC, its Collateral Manager
 
 
 
By:
 
/s/ Avraham Dreyfuss
 
 
Avraham Dreyfuss
 
Title:
Chief Financial Officer



Hildene CLO IV Ltd,
as a Lender
By: CF H-BLS MANAGEMENT LLC, its Collateral Manager
 
 
 
By:
 
/s/ Avraham Dreyfuss
 
 
Avraham Dreyfuss
 
Title:
Chief Financial Officer



Invesco BL Fund, ltd.,
as a Lender
By: Invesco Management S.A. As Investment Manager
 
 
 
By:
 
/s/ Kevin Egan
 
 
Kevin Egan
 
Title:
Authorized Individual





[SIGNATURE PAGE TO SECOND AMENDMENT TO CREDIT AGREEMENT]

--------------------------------------------------------------------------------

THE CHEFS’ WAREHOUSE, INC. 10-Q [chef0929201710q.htm]




Invesco Dynamic Credit Opportunities Fund,
as a Lender
By: Invesco Senior Secured Management, Inc. as Sub-advisor
 
 
 
By:
 
/s/ Kevin Egan
 
 
Kevin Egan
 
Title:
Authorized Individual



Invesco Floating Rate Fund,
as a Lender
By: Invesco Senior Secured Management, Inc. as Sub-Adviser
 
 
 
By:
 
/s/ Kevin Egan
 
 
Kevin Egan
 
Title:
Authorized Individual



Invesco Leveraged Loan Fund 2016 A Series Trust of Global Multi Portfolio
Investment, Trust,
as a Lender
By: Invesco Senior Secured Management, Inc. as Investment Manager
 
 
 
By:
 
/s/ Kevin Egan
 
 
Kevin Egan
 
Title:
Authorized Individual



Invesco Polaris US Bank Loan Fund,
as a Lender
By: Invesco Senior Secured Management, Inc. as Investment Manager
 
 
 
By:
 
/s/ Kevin Egan
 
 
Kevin Egan
 
Title:
Authorized Individual



Invesco Senior Income Trust,
as a Lender
By: Invesco Senior Secured Management, Inc. as Sub-advisor
 
 
 
By:
 
/s/ Kevin Egan
 
 
Kevin Egan
 
Title:
Authorized Individual





[SIGNATURE PAGE TO SECOND AMENDMENT TO CREDIT AGREEMENT]

--------------------------------------------------------------------------------

THE CHEFS’ WAREHOUSE, INC. 10-Q [chef0929201710q.htm]




Invesco Senior Loan Fund,
as a Lender
By: Invesco Senior Secured Management, Inc. as Sub-advisor
 
 
 
By:
 
/s/ Kevin Egan
 
 
Kevin Egan
 
Title:
Authorized Individual



Invesco US Senior Loans 2012, L.P.,
as a Lender
By: Invesco Senior Secured Management, Inc. as Investment Manager
 
 
 
By:
 
/s/ Kevin Egan
 
 
Kevin Egan
 
Title:
Authorized Individual



Invesco Zodiac Funds - Invesco US Senior Loan Fund,
as a Lender
By: Invesco Senior Secured Management, Inc. as Investment Manager
 
 
 
By:
 
/s/ Kevin Egan
 
 
Kevin Egan
 
Title:
Authorized Individual



Ivy Apollo Multi-Asset Income Fund,
as a Lender
 
 
 
 
By:
 
/s/ Chad Gunther
 
 
Chad Gunther
 
Title:
Sr. Vice President



Ivy Apollo Strategic Income Fund,
as a Lender
 
 
 
 
By:
 
/s/ Chad Gunther
 
 
Chad Gunther
 
Title:
Sr. Vice President





[SIGNATURE PAGE TO SECOND AMENDMENT TO CREDIT AGREEMENT]

--------------------------------------------------------------------------------

THE CHEFS’ WAREHOUSE, INC. 10-Q [chef0929201710q.htm]




Ivy VIP High Income,
as a Lender
 
 
 
 
By:
 
/s/ Chad Gunther
 
 
Chad Gunther
 
Title:
Sr. Vice President



Ivy High Income Fund,
as a Lender
 
 
 
 
By:
 
/s/ Chad Gunther
 
 
Chad Gunther
 
Title:
Sr. Vice President



Ivy High Income Opportunities Fund,
as a Lender
 
 
 
 
By:
 
/s/ Chad Gunther
 
 
Chad Gunther
 
Title:
Sr. Vice President



James River Insurance Company
as a Lender
By: Angelo, Gordon & Co., L.P. as Investment Manger
 
 
 
By:
 
/s/ Maureen D'Alleva
 
 
Maureen D'Alleva
 
Title:
Authorized Signatory



JFIN CLO 2013 LTD.,
as a Lender
By: Apex Credit Partners LLC, as Portfolio Manager
 
 
 
By:
 
/s/ Andrew Stern
 
 
Andrew Stern
 
Title:
Managing Director





[SIGNATURE PAGE TO SECOND AMENDMENT TO CREDIT AGREEMENT]

--------------------------------------------------------------------------------

THE CHEFS’ WAREHOUSE, INC. 10-Q [chef0929201710q.htm]




JFIN CLO 2014-II LTD.,
as a Lender
By: Apex Credit Partners LLC, as Portfolio Manager
 
 
 
By:
 
/s/ Andrew Stern
 
 
Andrew Stern
 
Title:
Managing Director



JFIN CLO 2015 LTD.,
as a Lender
By: Apex Credit Partners LLC, as Portfolio Manager
 
 
 
By:
 
/s/ Andrew Stern
 
 
Andrew Stern
 
Title:
Managing Director



Jefferies Finance LLC,
as a Lender
 
 
 
 
By:
 
/s/ Brian Buoye
 
 
Brian Buoye
 
Title:
Managing Director



JFIN MM CLO 2014 LTD.,
as a Lender
By: Apex Credit Partners LLC, as Portfolio Manager
 
 
 
By:
 
/s/ E. Joseph Hess
 
 
E. Joseph Hess
 
Title:
Managing Director



JFIN CLO 2014 LTD.,
as a Lender
By: Apex Credit Partners LLC, as Portfolio Manager
 
 
 
By:
 
/s/ Andrew Stern
 
 
Andrew Stern
 
Title:
Managing Director







[SIGNATURE PAGE TO SECOND AMENDMENT TO CREDIT AGREEMENT]

--------------------------------------------------------------------------------

THE CHEFS’ WAREHOUSE, INC. 10-Q [chef0929201710q.htm]




Apex Credit CLO 2015-II LTD.,
as a Lender
By: Apex Credit Partners, its Asset Manager
 
 
 
By:
 
/s/ Andrew Stern
 
 
Andrew Stern
 
Title:
Managing Director



Apex Credit CLO 2016 LTD.,
as a Lender
By: Apex Credit Partners LLC, its Asset Manager
 
 
 
By:
 
/s/ Andrew Stern
 
 
Andrew Stern
 
Title:
Managing Director



Apex Credit CLO 2017 LLC
as a Lender
By: Apex Credit Partners LLC, as Asset Manager
 
 
 
By:
 
/s/ Andrew Stern
 
 
Andrew Stern
 
Title:
Managing Director



JRG Reinsurance Company, Ltd.,
as a Lender
By: Angelo, Gordon & Co., L.P. as Investment Manager
 
 
 
By:
 
/s/ Maureen D'Alleva
 
 
Maureen D'Alleva
 
Title:
Authorized Signatory



Kaiser Foundation Hospitals
as a Lender
By: Invesco Senior Secured Management, Inc. as Investment Manager
 
 
 
By:
 
/s/ Kevin Egan
 
 
Kevin Egan
 
Title:
Authorized Individual





[SIGNATURE PAGE TO SECOND AMENDMENT TO CREDIT AGREEMENT]

--------------------------------------------------------------------------------

THE CHEFS’ WAREHOUSE, INC. 10-Q [chef0929201710q.htm]




Kaiser Foundation Health Plan, Inc., as named fiduciary of the Kaiser Permanente
Group Trust,
as a Lender
By: Angelo, Gordon & Co., L.P. As Investment Manager
 
 
 
By:
 
/s/ Maureen D'Alleva
 
 
Maureen D'Alleva
 
Title:
Authorized Signatory



Kaiser Permanente Group Trust,
as a Lender
By: Invesco Senior Secured Management, Inc. as Investment Manager
 
 
 
By:
 
/s/ Kevin Egan
 
 
Kevin Egan
 
Title:
Authorized Individual



Kapitalforeningen Investin Pro, US Leveraged Loans I,
as a Lender
By: Invesco Senior Secured Management, Inc. as Investment Manager
 
 
 
By:
 
/s/ Kevin Egan
 
 
Kevin Egan
 
Title:
Authorized Individual



JEFFERIES LEVERAGED CREDIT PRODUCTS, LLC
as a Lender
 
 
 
 
By:
 
/s/ William P. McLoughlin
 
 
William P. McLoughlin
 
Title:
Senior Vice President, Authorized Signatory



Lexington Insurance Company,
as a Lender
By: Invesco Senior Secured Management, Inc. as Investment Manager
 
 
 
By:
 
/s/ Kevin Egan
 
 
Kevin Egan
 
Title:
Authorized Individual







[SIGNATURE PAGE TO SECOND AMENDMENT TO CREDIT AGREEMENT]

--------------------------------------------------------------------------------

THE CHEFS’ WAREHOUSE, INC. 10-Q [chef0929201710q.htm]




Limerock CLO II, Ltd.,
as a Lender
By: Invesco Senior Secured Management, Inc. as Collateral Manager
 
 
 
By:
 
/s/ Kevin Egan
 
 
Kevin Egan
 
Title:
Authorized Individual



Limerock CLO III, Ltd.,
as a Lender
By: Invesco Senior Secured Management, Inc. as Collateral Manager
 
 
 
By:
 
/s/ Kevin Egan
 
 
Kevin Egan
 
Title:
Authorized Individual



Linde Pension Plan Trust,
as a Lender
By: Invesco Senior Secured Management, Inc. as Investment Manager
 
 
 
By:
 
/s/ Kevin Egan
 
 
Kevin Egan
 
Title:
Authorized Individual



MidOcean Credit CLO II,
as a Lender
By: MidOcean Credit Fund Management LP, as Portfolio Manager
By: Ultramar Credit Holdings, Ltd., its General Partner
 
 
 
By:
 
/s/ Jim Wiant
 
 
Jim Wiant
 
Title:
Managing Director



MidOcean Credit CLO III,
as a Lender
By: MidOcean Credit Fund Management LP, as Portfolio Manager
By: Ultramar Credit Holdings, Ltd., its General Partner
 
 
 
By:
 
/s/ Jim Wiant
 
 
Jim Wiant
 
Title:
Managing Director









[SIGNATURE PAGE TO SECOND AMENDMENT TO CREDIT AGREEMENT]

--------------------------------------------------------------------------------

THE CHEFS’ WAREHOUSE, INC. 10-Q [chef0929201710q.htm]








MidOcean Credit CLO IV,
as a Lender
By: MidOcean Credit Fund Management LP, as Portfolio Manager
By: Ultramar Credit Holdings, Ltd., its General Partner
 
 
 
By:
 
/s/ Jim Wiant
 
 
Jim Wiant
 
Title:
Managing Director



MidOcean Credit CLO V,
as a Lender
By: MidOcean Credit Fund Management LP, as Portfolio Manager
By: Ultramar Credit Holdings, Ltd., its General Partner
 
 
 
By:
 
/s/ Jim Wiant
 
 
Jim Wiant
 
Title:
Managing Director



MidOcean Credit CLO VI,
as a Lender
By: MidOcean Credit Fund Management LP, as Portfolio Manager
By: Ultramar Credit Holdings, Ltd., its General Partner
 
 
 
By:
 
/s/ Jim Wiant
 
 
Jim Wiant
 
Title:
Managing Director



National Union Fire Insurance Company of Pittsburgh, Pa.,
as a Lender
By: Invesco Senior Secured Management, Inc. as Investment Manager
 
 
 
By:
 
/s/ Kevin Egan
 
 
Kevin Egan
 
Title:
Authorized Individual





[SIGNATURE PAGE TO SECOND AMENDMENT TO CREDIT AGREEMENT]

--------------------------------------------------------------------------------

THE CHEFS’ WAREHOUSE, INC. 10-Q [chef0929201710q.htm]




North End CLO, Ltd,
as a Lender
By: Invesco Senior Secured Management, Inc. as Investment Manager
 
 
 
By:
 
/s/ Kevin Egan
 
 
Kevin Egan
 
Title:
Authorized Individual



NORTHWOODS CAPITAL X, LIMITED,
as a Lender
By: Angelo, Gordon & Co., LP as Collateral Manager
 
 
 
By:
 
/s/ Maureen D'Alleva
 
 
Maureen D'Alleva
 
Title:
Authorized Signatory



NORTHWOODS CAPITAL XI, LIMITED,
as a Lender
By: Angelo, Gordon & Co., LP as Collateral Manager
 
 
 
By:
 
/s/ Maureen D'Alleva
 
 
Maureen D'Alleva
 
Title:
Authorized Signatory



NORTHWOODS CAPITAL XII, LIMITED,
as a Lender
By: Angelo, Gordon & Co., LP as Collateral Manager
 
 
 
By:
 
/s/ Maureen D'Alleva
 
 
Maureen D'Alleva
 
Title:
Authorized Signatory



NORTHWOODS CAPITAL XIV, LIMITED,
as a Lender
By: Angelo, Gordon & Co., LP as Collateral Manager
 
 
 
By:
 
/s/ Maureen D'Alleva
 
 
Maureen D'Alleva
 
Title:
Authorized Signatory





[SIGNATURE PAGE TO SECOND AMENDMENT TO CREDIT AGREEMENT]

--------------------------------------------------------------------------------

THE CHEFS’ WAREHOUSE, INC. 10-Q [chef0929201710q.htm]




PensionDanmark Pensionsforsikringsaktieselskab,
as a Lender
By: Guggenheim Partners Investment Management, LLC as Investment Manager
 
 
 
By:
 
/s/ Kaitlin Trinh
 
 
Kaitlin Trinh
 
Title:
Authorized Person



Recette CLO, Ltd.,
as a Lender
By: Invesco Senior Secured Management, Inc. as Collateral Manager
 
 
 
By:
 
/s/ Kevin Egan
 
 
Egan, Kevin
 
Title:
Authorized Individual



Riserva CLO, Ltd,
as a Lender
By: Invesco RR Fund L.P. as Collateral Manager
By: Invesco RR Associates LLC, as general partner
By: Invesco Senior Secured Management, Inc. as sole member
 
 
 
By:
 
/s/ Kevin Egan
 
 
Egan, Kevin
 
Title:
Authorized Individual



Salem Fields CLO, Ltd.,
as a Lender
By: Guggenheim Partners Investment Management, LLC as Collateral Manager
 
 
 
By:
 
/s/ Kaitlin Trinh
 
 
Kaitlin Trinh
 
Title:
Authorized Person



Ivy Global Investors High Income Fund,
as a Lender
 
 
 
 
By:
 
/s/ Chad Gunther
 
 
Chad Gunther
 
Title:
Sr. Vice President





[SIGNATURE PAGE TO SECOND AMENDMENT TO CREDIT AGREEMENT]

--------------------------------------------------------------------------------

THE CHEFS’ WAREHOUSE, INC. 10-Q [chef0929201710q.htm]




Sentry Insurance a Mutual Company
as a Lender
By: Invesco Senior Secured Management, Inc. as Sub-Advisor
 
 
 
By:
 
/s/ Kevin Egan
 
 
Kevin Egan
 
Title:
Authorized Individual



Seven Sticks CLO Ltd.,
as a Lender
By: Guggenheim Partners Investment Management, LLC, as Collateral Manager
 
 
 
By:
 
/s/ Kaitlin Trinh
 
 
Kaitlin Trinh
 
Title:
Authorized Person



Shriners Hospitals for Children,
as a Lender
By: Guggenheim Partners Investment Management, LLC, as Manager
 
 
 
By:
 
/s/ Kaitlin Trinh
 
 
Kaitlin Trinh
 
Title:
Authorized Person

Sonoma County Employee's Retirement Association,
as a Lender
By: Guggenheim Partners Investment Management, LLC, as Investment Manager
 
 
 
By:
 
/s/ Katilin Trinh
 
 
Katilin Trinh
 
Title:
Authorized Person



Steele Creek CLO 2014-1, LTD.,
as a Lender
By: Steele Creek Investment Management LLC
 
 
 
By:
 
/s/ Michael Audino
 
 
Michael Audino
 
Title:
Senior Analyst







[SIGNATURE PAGE TO SECOND AMENDMENT TO CREDIT AGREEMENT]

--------------------------------------------------------------------------------

THE CHEFS’ WAREHOUSE, INC. 10-Q [chef0929201710q.htm]




Steele Creek CLO 2015-1, LTD.,
as a Lender
 
 
 
 
By:
 
/s/ Michael Audino
 
 
Michael Audino
 
Title:
Senior Analyst



Steele Creek CLO 2016-1, LTD.,
as a Lender
 
 
 
 
By:
 
/s/ Michael Audino
 
 
Michael Audino
 
Title:
Senior Analyst



Swiss capital Pro Loan III Plc,
as a Lender
By: Guggenheim Partners Investment Management, LLC as Investment Advisor
 
 
 
By:
 
/s/ Kaitlin Trinh
 
 
Kaitlin Trinh
 
Title:
Authorized Person



Swiss Capital Pro Loan V Plc,
as a Lender
By: Guggenheim Partners Investment Management, LLC as Investment Advisor
 
 
 
By:
 
/s/ Kaitlin Trinh
 
 
Kaitlin Trinh
 
Title:
Authorized Person



Swiss capital Pro Loan VIII Plc,
as a Lender
By: Guggenheim Partners Investment Management, LLC as Investment Advisor
 
 
 
By:
 
/s/ Kaitlin Trinh
 
 
Kaitlin Trinh
 
Title:
Authorized Person







[SIGNATURE PAGE TO SECOND AMENDMENT TO CREDIT AGREEMENT]

--------------------------------------------------------------------------------

THE CHEFS’ WAREHOUSE, INC. 10-Q [chef0929201710q.htm]




The City of New York Group Trust,
as a Lender
By: Invesco Senior Secured Management, Inc. as Investment Manager
 
 
 
By:
 
/s/ Kevin Egan
 
 
Kevin Egan
 
Title:
Authorized Individual



The Society Incorporated By Lloyd's Act 1871 By The Name of Lloyd's
as a Lender
By: Guggenheim Partners Investment Management, LLC as Investment Manager
 
 
 
By:
 
/s/ Kaitlin Trinh
 
 
Kaitlin Trinh
 
Title:
Authorized Person



The United States Life Insurance Company in the City of New York
as a Lender
By: Invesco Senior Secured Management, Inc. as Investment Manager
 
 
 
By:
 
/s/ Kevin Egan
 
 
Kevin Egan
 
Title:
Authorized Individual



The Variable Annuity Life Insurance Company,
as a Lender
By: Invesco Senior Secured Management, Inc. as Investment Manager
 
 
 
By:
 
/s/ Kevin Egan
 
 
Kevin Egan
 
Title:
Authorized Individual



Trinity Health Corporation
as a Lender
By: Guggenheim Partners Investment Management, LLC as Manager
 
 
 
By:
 
/s/ Kaitlin Trinh
 
 
Kaitlin Trinh
 
Title:
Authorized Person





[SIGNATURE PAGE TO SECOND AMENDMENT TO CREDIT AGREEMENT]

--------------------------------------------------------------------------------

THE CHEFS’ WAREHOUSE, INC. 10-Q [chef0929201710q.htm]




Upland CLO, LTD.,
as a Lender
By: Invesco Senior Secured Management, Inc. as Collateral Manager
 
 
 
By:
 
/s/ Kevin Egan
 
 
Egan, Kevin
 
Title:
Authorized Individual



VENTURE XII CLO, Limited.,
as a Lender
By: its investment advisor MJX Venture Management LLC
 
 
 
By:
 
/s/ John Calaba
 
 
John Calaba
 
Title:
Managing Director



VENTURE XIII CLO, Limited.,
as a Lender
By: its investment advisor MJX Venture Management LLC
 
 
 
By:
 
/s/ John Calaba
 
 
John Calaba
 
Title:
Managing Director



VENTURE XIV CLO, Limited.,
as a Lender
By: its investment advisor MJX Venture Management LLC
 
 
 
By:
 
/s/ John Calaba
 
 
John Calaba
 
Title:
Managing Director



VENTURE XIX CLO, Limited.,
as a Lender
By: its investment advisor MJX Venture Management LLC
 
 
 
By:
 
/s/ John Calaba
 
 
John Calaba
 
Title:
Managing Director





[SIGNATURE PAGE TO SECOND AMENDMENT TO CREDIT AGREEMENT]

--------------------------------------------------------------------------------

THE CHEFS’ WAREHOUSE, INC. 10-Q [chef0929201710q.htm]




VENTURE XV CLO, Limited.,
as a Lender
By: its investment advisor MJX Venture Management LLC
 
 
 
By:
 
/s/ John Calaba
 
 
John Calaba
 
Title:
Managing Director



VENTURE XVI CLO, Limited.,
as a Lender
By: its investment advisor MJX Venture Management LLC
 
 
 
By:
 
/s/ John Calaba
 
 
John Calaba
 
Title:
Managing Director



VENTURE XVII CLO, Limited.,
as a Lender
By: its investment advisor MJX Venture Management LLC
 
 
 
By:
 
/s/ John Calaba
 
 
John Calaba
 
Title:
Managing Director



VENTURE XVIII CLO, Limited.,
as a Lender
By: its investment advisor MJX Venture Management LLC
 
 
 
By:
 
/s/ John Calaba
 
 
John Calaba
 
Title:
Managing Director



VENTURE XX CLO, Limited.,
as a Lender
By: its investment advisor MJX Venture Management LLC
 
 
 
By:
 
/s/ John Calaba
 
 
John Calaba
 
Title:
Managing Director





[SIGNATURE PAGE TO SECOND AMENDMENT TO CREDIT AGREEMENT]

--------------------------------------------------------------------------------

THE CHEFS’ WAREHOUSE, INC. 10-Q [chef0929201710q.htm]




VENTURE XXI CLO, Limited.,
as a Lender
By: its investment advisor MJX Venture Management LLC
 
 
 
By:
 
/s/ John Calaba
 
 
John Calaba
 
Title:
Managing Director



VENTURE XXII CLO, Limited.,
as a Lender
By: its investment advisor MJX Venture Management LLC
 
 
 
By:
 
/s/ John Calaba
 
 
John Calaba
 
Title:
Managing Director



VENTURE XXIII CLO, Limited.,
as a Lender
By: its investment advisor MJX Venture Management LLC
 
 
 
By:
 
/s/ John Calaba
 
 
John Calaba
 
Title:
Managing Director



VENTURE XXIV CLO, Limited.,
as a Lender
By: its investment advisor MJX Venture Management LLC
 
 
 
By:
 
/s/ John Calaba
 
 
John Calaba
 
Title:
Managing Director



VENTURE XXV CLO, Limited.,
as a Lender
By: its investment advisor MJX Venture Management LLC
 
 
 
By:
 
/s/ John Calaba
 
 
John Calaba
 
Title:
Managing Director





[SIGNATURE PAGE TO SECOND AMENDMENT TO CREDIT AGREEMENT]

--------------------------------------------------------------------------------

THE CHEFS’ WAREHOUSE, INC. 10-Q [chef0929201710q.htm]




VENTURE XXVIII CLO, Limited.,
as a Lender
By: its investment advisor MJX Venture Management LLC
 
 
 
By:
 
/s/ John Calaba
 
 
John Calaba
 
Title:
Managing Director



Waddell & Reed Advisors High Income Fund,
as a Lender
 
 
 
 
By:
 
/s/ Chad Gunther
 
 
Chad Gunther
 
Title:
Sr. Vice President



Wellfleet CLO 2016-1, Ltd.,
as a Lender
 
 
 
 
By:
 
/s/ Dennis Talley
 
 
Dennis Talley
 
Title:
Portfolio Manager



Wellfleet CLO 2016-2, Ltd.,
as a Lender
 
 
 
 
By:
 
/s/ Dennis Talley
 
 
Dennis Talley
 
Title:
Portfolio Manager



















[SIGNATURE PAGE TO SECOND AMENDMENT TO CREDIT AGREEMENT]